DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16 and 21-24 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 02/10/2021 has been taken into account.

Response to Amendment
In the amendment dated 08/26/2022, the following has occurred: Claims 1-2, 9, and 11 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and to the 103 rejection of claims 9-14, 16, and 23 under Jorgenson have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 08/26/2022 with respect to the rejection of claims 9-11 under Tang have been fully considered but they are not persuasive.
In response to applicant’s argument that: “Neither Tang nor Reynolds, alone or in combination, disclose the above-quoted language from claim 9. More specifically, the Office Action (p. 11) refers to adjustment section 421 as the claimed plate with a terminal end. The terminal end of the adjustment section 421 is not disposed beyond the base 41. In fact, the terminal end of the adjustment section 421 overlies the base 41, and the slot of the adjustment section 421 is not long enough to position the terminal end beyond the base 41. This is illustrated in FIG. 3 (reproduced below) from Tang.” – The recitation of a first element being “disposed beyond” a second element is a broad recitation that only requires that the first element be located on a farther side of the second element (see cited NPL U: definition B.1.). The cited terminal end of Tang is disposed past a farther side of the upper surface of the first leg, therefore it is disposed beyond the first leg in a vertical direction.
Additionally, the amendment has overcome the 112 rejections set forth in the previous action.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities.  
Claim 9 recites “the terminal end of the plate disposed beyond the first leg, the receptacle extending at least in part along the second leg and past the support arm and the first leg parallel to the first plane”. This should read “the terminal end of the plate disposed beyond the first leg, the receptacle extending at least in part along the second leg and past the support arm, and wherein the first leg is parallel to the first plane” (emphasis added).
Claim 9 recites “the fastener having a first end and a second end”. This should recite “the elongated fastener having a first end and a second end” (emphasis added).
Claim 11 recites “further comprising an adjustment screw threaded into the first aperture of the second leg of the support bracket, an end of the screw protruding from the second leg to engage a structure”. This should read “wherein the at least one elongated fastener comprises an adjustment screw threaded into the first aperture of the second leg of the support bracket, an end of the adjustment screw protrudes from the second leg to engage a structure,” (emphasis added).
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 2013/0082017).
Regarding Claim 9, Tang discloses an apparatus for hanging items, the apparatus comprising: a support arm (Tang: Fig. 3; 42) including a plate (Tang: Fig. 3; 421) for mounting to a structure about a window, an upper planar surface extending along a first plane, and a terminal end (Tang: Annotated Fig. 3; T) extending in the first plane, and a receptacle (Tang: Fig. 3; 422), the receptacle connected to a first end of the plate opposite the terminal end; a support bracket (Tang: Fig. 3; 41) including a first leg (Tang: Annotated Fig. 3; L1) connected to a second leg (Tang: Fig. 3; 411), the first leg adjustably attached to the plate, the terminal end of the plate disposed beyond the first leg, the receptacle extending at least in part along the second leg and past the support arm and the first leg parallel to the first plane, the second leg including a first aperture and a second aperture (Tang: Annotated Fig. 3; A1, A2) for mounting to a structure; at least one elongated fastener (Tang: Annotated Fig. 3; S1) configured to extend through at least one of the first and second apertures for mounting the apparatus to a surface, the fastener having a first end and a second end, the second end being larger than the first end; and wherein the apparatus is capable of being mounted to a structure using the plate.
Regarding Claim 10, Tang, as modified, teaches the apparatus of claim 9 further comprising an adjustment fastener (Tang: Fig. 3; S2) and wherein the plate defines a slot (Tang: Annotated Fig. 3; S), the first leg (Tang: Annotated Fig. 3; L1) defines a third aperture, the adjustment fastener extending through the slot of the plate (Tang: Fig. 3; 421) and the third aperture of the first leg and having a first position to permit adjustment of the plate relative to the first leg and a second position to clamp the plate to the first leg against relative movement therebetween.  
Regarding Claim 11, Tang, as modified, teaches the apparatus of claim 10 further comprising an adjustment screw (Tang: Fig. 3; S1) threaded into the first aperture (Tang: Annotated Fig. 3; A1, A2) of the second leg (Tang: Fig. 3; 411) of the support bracket, an end of the screw protruding from the second leg to engage a structure, whereby as the adjustment screw is turned the receptacle (Tang: Fig. 3; 422) moves from a first position to a second position relative to the structure.  

    PNG
    media_image1.png
    637
    679
    media_image1.png
    Greyscale

I: Tang; Annotated Fig. 3

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Latham (US 1,047,092) in view of Wlozek (US 1,481,076) and Blechschmidt (US 2,762,596).
Regarding Claim 1, Latham discloses an apparatus for hanging items, the apparatus comprising: an arm (Latham: Fig. 1; A) having a first end portion; a receptacle (Latham: Fig. 1; K) with at least two open sides along an axis parallel to the end portion (see note) and connected to a second end portion of the arm opposite the first end portion; a bracket (Latham: Fig. 1-2; C) having at least a first leg (Latham: Annotated Fig. 2; L1) and a second leg (Latham: Annotated Fig. 2; L2), the first leg and the second leg being connected to one another, the first leg supporting the arm; a first adjustment screw (Latham: Fig. 1; D) for adjusting the second leg relative to the structure to adjust a position of the arcuate rod support; and the first adjustment screw having an end facing away from the receptacle to engage the structure.  
Latham fails to disclose an arm including an attachment portion for mounting to a top of a structure about a window, an upper planar surface extending along a first plane, and a terminal end extending in the first plane, and the attachment portion defining at least one mounting aperture for a fastener to attach to the top of the structure; and a first adjustment screw having an enlarged end. However, Wlozek teaches an arm (Wlozek: Fig. 1; 14) including an attachment portion (Wlozek: Fig. 1; 25) for mounting to a top of a structure about a window, an upper planar surface (Wlozek: Annotated Fig. 3; U) extending along a first plane, and a terminal end (Wlozek: Annotated Fig. 3; T) extending in the first plane, and the attachment portion defining at least one mounting aperture for a fastener (Wlozek: Fig. 1; 27) to attach to the top of the structure.
Latham and Wlozek are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm in Latham with the attachment portion from Wlozek, with a reasonable expectation of success, in order to provide an arm having an additional means of securing to an upper portion of a window frame, thereby further ensuring that the apparatus is firmly held in place (Wlozek: Pg. 1, Ln. 57-76; Latham Col. 1, Ln. 8-14). [Note: The terminal end extends along an axis that is parallel to an axis which the open sides of the receptacle in Latham are positioned along.]
Furthermore, Latham fails to disclose a first adjustment screw having an enlarged end. However, Blechschmidt teaches a first adjustment screw (Blechschmidt: Fig. 4; 30) having an enlarged end (Blechschmidt: Fig. 4; 35) facing away from a receptacle to engage a structure.
Latham and Blechschmidt are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end of the adjustment screw in Latham with the enlarged end from Blechschmidt, with a reasonable expectation of success, in order to provide a screw with a structure secured to its end that prevents the end of the screw from marring the window frame, thereby providing an assembly that can be mounted to a window frame without the use of damaging conventional fasteners and without damaging the frame with its fasteners (Blechschmidt: Col. 4, Ln. 28-32; Latham Col. 1, Ln. 8-14).
Regarding Claim 4, Latham, as modified, teaches the apparatus of claim 1 wherein the second leg (Latham: Annotated Fig. 2; L2) defines a hole (Latham: Annotated Fig. 2; H2) to receive the adjustment screw (Latham: Fig. 1; D), the adjustment screw capable of engaging the structure and being turned against the structure to adjust the position of the receptacle.
Regarding Claim 7, Latham, as modified, teaches the apparatus of claim 1 wherein the first leg (Latham: Annotated Fig. 2; L1) is disposed at a right angle to the second leg (Latham: Annotated Fig. 2; L2).
Regarding Claim 8, Latham, as modified, teaches the apparatus of claim 1 wherein the first leg (Latham: Annotated Fig. 2; L1) has a first length and the arm (Latham: Fig. 1; A) has a second length, the first length extending along at least a portion of the second length, and wherein the receptacle (Latham: Fig. 1; K)  is configured to receive a rod.

    PNG
    media_image2.png
    800
    819
    media_image2.png
    Greyscale

II: Latham; Annotated Fig. 1-2

    PNG
    media_image3.png
    543
    774
    media_image3.png
    Greyscale

III: Wlozek; Annotated Fig. 3

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Latham (US 1,047,092) in view of Wlozek (US 1,481,076).
Regarding Claim 2, Latham discloses an apparatus for hanging items, the apparatus comprising: an arm (Latham: Fig. 1; A) having a first end portion; a receptacle (Latham: Fig. 1; K) connected to an end portion of the arm opposite the end portion; a bracket (Latham: Fig. 1-2; C) having at least a first leg (Latham: Annotated Fig. 2; L1) and a second leg (Latham: Annotated Fig. 2; L2), the first leg and the second leg being connected to one another, the first leg supporting the arm; the second leg being adjustable relative to the structure to arcuately adjust of the receptacle from a first position to a second position; a first adjustment screw (Latham: Fig. 1; D); and the second leg defines a threaded hole (Latham: Annotated Fig. 2; H2) to receive the first adjustment screw, the first adjustment screw capable of engaging the structure and being turned against the structure to arcuately adjust the from the first position to the second position.
Latham fails to disclose an arm including an attachment portion for mounting to a top of a structure about a window, an upper planar surface extending along a first plane, and a terminal end extending in the first plane, and the attachment portion defining at least one mounting aperture for a fastener to attach to the top of the structure. However, Wlozek teaches an arm (Wlozek: Fig. 1; 14) including an attachment portion (Wlozek: Fig. 1; 25) for mounting to a top of a structure about a window, an upper planar surface (Wlozek: Annotated Fig. 3; U) extending along a first plane, and a terminal end (Wlozek: Annotated Fig. 3; T) extending in the first plane, and the attachment portion defining at least one mounting aperture for a fastener (Wlozek: Fig. 1; 27) to attach to the top of the structure. [Note: See the rejection of claim 1 for motivation.]
Regarding Claim 3, Latham, as modified, teaches the apparatus of claim 2 further comprising a second adjustment screw (Latham: Fig. 1; G) and wherein the arm (Latham: Fig. 1; A) defines a slot (Latham: Annotated Fig. 1; S) and the first leg (Latham: Annotated Fig. 2; L1) defines a corresponding hole (Latham: Annotated Fig. 2; H1) or the arm defines the corresponding hole and the first leg defines the slot, the second adjustment screw extending through the hole and slot and used to fix a position of the arm relative to the first leg.
Regarding Claim 5, Latham, as modified, teaches the apparatus of claim 2 wherein the first adjustment screw protrudes (Latham: Fig. 1; D) from the second leg (Latham: Annotated Fig. 2; L2) of the bracket, a distance between an end of the first adjustment screw and the second leg being adjustable by rotation of the screw.
Regarding Claim 6, Latham, as modified, teaches the apparatus of claim 3 wherein the position of the first leg (Latham: Annotated Fig. 2; L1) of the bracket being moveable relative to the attachment portion by moving the second adjustment screw (Latham: Fig. 1; G) to a first position that enables movement of the first leg relative to the arm (Latham: Fig. 1; A) and to a second position that clamps the first leg against movement relative to the arm.

Claims 15, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pub. No. 2013/0082017) in view of Hurley (US Patent No. 4,120,474).
Regarding Claim 15, Tang, as modified, teaches the apparatus of claim 9, but fails to disclose at least a portion of the plate forms a channel receiving the first leg of the support bracket.  However, Hurley teaches a portion (Hurley: Fig. 6; 105) of a plate (Hurley: Fig. 6; 104) that forms a channel receiving a first leg of a support bracket (Hurley: Fig. 6; 50).  
Tang and Hurley are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod support brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate in Tang with the channel/flanges from Hurley, with a reasonable expectation of success, in order to provide a means of straddling the support bracket (Hurley: Col. 6, Ln. 62-65), thereby helping guide the adjustment of the assembly and prevent misalignment.
Regarding Claim 21, Tang, as modified, teaches the apparatus of claim 9, but fails to disclose a plate that includes elongated flanges to provide support to the plate. However, Hurley teaches a plate (Hurley: Fig. 6; 104) that includes elongated flanges (Hurley: Fig. 6; 105) to provide support to the plate.  [Note: See the rejection of claim 15 for motivation.]
Regarding Claim 22, Tang, as modified, teaches the apparatus of claim 21 wherein the first leg (Tang: Annotated Fig. 3; L1) extends between the elongated flanges (Hurley: Fig. 6; 105).  
Regarding Claim 24, Tang, as modified, teaches the apparatus of claim 9 wherein the receptacle (Tang: Fig. 3; 422) angles toward the plate (Tang: Fig. 3; 421).

Claims 9, 11-14, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer (US 4,363,459) in view of Reynolds et al. (US 2,168,421).
Regarding Claim 9, Holzer discloses an apparatus for hanging items, the apparatus comprising: a support arm (Holzer: Fig. 1, 3-5; 14) including a plate for mounting to a structure about a window, an upper planar surface extending along a first plane, and a terminal end (Holzer: Annotated Fig. 1; T) extending in the first plane, and a receptacle (Holzer: Fig. 1, 3-5; 16), the receptacle connected to a first end of the plate opposite the terminal end; a support bracket (Holzer: Fig. 1, 3-5; 12) including a first leg (Holzer: Fig. 1-5; 12b) connected to a second leg (Holzer: Fig. 6-7; 12a), the first leg adjustably attached to the plate, the terminal end of the plate disposed beyond the first leg (see note), the receptacle extending at least in part along the second leg and past the support arm and the first leg parallel to the first plane, the second leg including a first aperture (Holzer: Annotated Fig. 1; A1) and a second aperture (Holzer: Annotated Fig. 1; A2) for mounting to a structure; and wherein the apparatus is capable of being mounted to a structure using the plate.
Holzer fails to disclose at least one elongated fastener configured to extend through at least one of the first and second apertures for mounting the apparatus to a surface, the fastener having a first end and a second end, the second end being larger than the first end. However, Reynolds teaches at least one elongated fastener (Reynolds: Fig. 2; 12) configured to extend through at least one aperture for mounting an apparatus to a surface, the fastener having a first end and a second end, the second end being larger than the first end.
Holzer and Reynolds are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elongated fasteners in Reynolds to mount the arm in Holzer, with a reasonable expectation of success, in order to provide a specific fastener structure that is configured to secure itself to a vertical surface (Reynolds: Col. 3, Ln. 17-24), thereby enabling a user to secure the apparatus to an increased number of surfaces that aren’t already configured to receive said fasteners.
Regarding Claim 11, Holzer, as modified, teaches the apparatus of claim 9 further comprising an adjustment screw (Reynolds: Fig. 2; 12) threaded into the first aperture (Holzer: Annotated Fig. 1; A1) of the second leg (Holzer: Fig. 6-7; 12a) of the support bracket, an end of the screw protruding from the second leg to engage a structure, whereby as the adjustment screw is turned the receptacle moves from a first position to a second position relative to the structure.  
Regarding Claim 12, Holzer, as modified, teaches the apparatus of claim 9 wherein the plate (Holzer: Fig. 1, 3-5; 14) includes a plurality of holes (Holzer: Fig. 1, 3-5; 14a-14d) for mounting the apparatus to a structure about a window.  
Regarding Claim 13, Holzer, as modified, teaches the apparatus of claim 9 wherein the first leg (Holzer: Fig. 1-5; 12b) is connected to the second leg (Holzer: Fig. 1-5; 12a) such that the second leg is substantially perpendicular to the plate (Holzer: Fig. 1, 3-5; 14).  
Regarding Claim 14, Holzer, as modified, teaches the apparatus of claim 9 wherein the first leg (Holzer: Fig. 1-5; 12b) extends along at least a portion of the support arm and wherein the receptacle (Holzer: Fig. 1, 3-5; 16) is configured to receive a rod.  
Regarding Claim 16, Holzer, as modified, teaches the apparatus of claim 9 wherein the second aperture (Holzer: Annotated Fig. 1; A2) is elongated.
Regarding Claim 23, Holzer, as modified, teaches the apparatus of claim 12 wherein the plurality of holes for mounting the apparatus to a structure about a window are staggered (Holzer: Fig. 1, 3-5; 14a-14d). [Note: The claim does not define a line with which the holes are staggered with respect to, therefore as the holes are staggered with respect to a diagonal line going between their respective locations, they read on the claim.] 

    PNG
    media_image4.png
    652
    804
    media_image4.png
    Greyscale

IV: Holzer; Annotated Fig. 1




	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631